t c summary opinion united_states tax_court steven and marguerite kroff petitioners v commissioner of internal revenue respondent docket no 5511-07s filed date steven and marguerite kroff pro_se brooke s laurie for respondent goeke judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and a dollar_figure accuracy-related_penalty under sec_6662 for the issues for decision are whether petitioners are entitled to claim a deduction for business worthless debts in the amount of dollar_figure we hold that they may not but that they may treat dollar_figure of nonbusiness worthless debts as a short-term_capital_loss whether petitioners may claim miscellaneous_itemized_deductions in an amount above that allowed by respondent we hold that petitioners may claim dollar_figure of miscellaneous_itemized_deductions related to tax preparation and petitioner steven kroff’s petitioner lending activities whether petitioners are liable for an accuracy-related_penalty under sec_6662 we hold that they are not background some facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated herein by this reference petitioners resided in california at the time they filed their petition in petitioner was engaged in rental and lending activities petitioner conducted these activities through his sole_proprietorship professional service co petitioner spent approximately hours or less working on his rental_activity during respondent sent petitioners a statutory_notice_of_deficiency dated date for the tax_year i business worthless_debt on their joint form_1040 u s individual_income_tax_return petitioners claimed a loss of dollar_figure as other income mostly attributable to business bad_debts owed by the following debtors debtor mr murray mr bettencourt mr whalen whalen i mr whalen whalen ii total debt dollar_figure big_number big_number big_number big_number the difference between the amount of bad_debts and the amount claimed as a loss is attributable to dollar_figure of other income prizes awards etc that petitioners reported on the same statement on which they reported their business_bad_debt losses respondent disallowed the entire dollar_figure of business_bad_debt losses and also reduced petitioners’ other income by dollar_figure petitioners also reported dollar_figure of taxable interest_income of which dollar_figure was attributable to interest from loans to individuals in this was petitioners’ most significant source_of_income for the year a murray debt petitioner met mr murray through his former employment as an automobile salesman petitioner loaned dollar_figure to mr murray on or about date according to the promissory note mr murray agreed to repay petitioner the entire dollar_figure in one lump-sum payment on date as well as 10-percent interest on the unpaid balance annually commencing on date on date petitioner sent a notice of default to mr murray demanding full payment and all interest according to the notice of default mr murray owed dollar_figure of interest plus additional interest accruing from date on date petitioner obtained a judgment against mr murray in the amount of dollar_figure in the district_court of clark county nevada the judgment included the dollar_figure principal and dollar_figure in interest on date mr murray filed a chapter voluntary petition for bankruptcy on date the bankruptcy court issued a discharge of debtor for mr murray b bettencourt debt petitioner also met mr bettencourt while working as an automobile salesman petitioner loaned dollar_figure to mr bettencourt in or mr bettencourt agreed to repay the principal plus a fee of dollar_figure for services on date mr bettencourt and his wife filed a chapter voluntary petition for bankruptcy on date the bankruptcy court ordered a discharge of debtor for mr bettencourt and his wife on date c whalen debts petitioner met mr whalen through a real_estate broker petitioners claimed a bad business debt deduction of dollar_figure attributable to four loans that petitioner made to mr whalen in the following amounts dollar_figure on date dollar_figure on date dollar_figure on date and dollar_figure on date whalen i debt the annual interest rate on these loans ranged from to percent mr whalen repaid at least dollar_figure of principal on the dollar_figure loan as of date petitioner was unable to establish to which loans the remaining dollar_figure of payments were attributable petitioners also claimed a dollar_figure bad business debt attributable to a promissory note mr whalen signed on date related to petitioner and mr whalen’s hay business whalen ii debt in petitioner and mr whalen planned to buy hay in the spring and sell it in the future at a profit petitioner paid money to mr whalen and other hay dealers for hay purchased in as well as equipment to be used in the hay business petitioner claims he paid approximately dollar_figure for hay and dollar_figure for other items related to the hay business however the hay petitioner purchased in was destroyed by a flood making it unusable for resale on date petitioner and mr whalen signed a promissory note whereby mr whalen agreed to pay petitioner dollar_figure for the destroyed hay on date plus monthly interest payments by date mr whalen owed petitioner dollar_figure on this note on date mr whalen filed a voluntary petition for relief under chapter of the bankruptcy code mr whalen’s bankruptcy_estate objected to petitioner’s claim in the amount of dollar_figure for the whalen ii debt the bankruptcy_estate argued that petitioner did not provide mr whalen with any additional consideration for the promissory note but required mr whalen to sign the note by threatening to enforce an earlier loan not before the court on date the bankruptcy court ordered a discharge of debtor for mr whalen the bankruptcy_estate brought a suit against petitioner alleging that petitioner’s loans to mr whalen were usurious petitioner had received fraudulent_conveyances the whalen ii loan was fraudulent and petitioner deliberately defaulted on a bank loan that petitioner and or mr whalen had taken out as part of the hay business the bankruptcy_estate estimated that dollar_figure of the payments from mr whalen to petitioner were fraudulent_conveyances which the bankruptcy_estate would attempt to recover because the bankruptcy_estate was forced to repay a loan from south valley national bank svnb that petitioner failed to pay related to the hay business the bankruptcy_estate would be subrogated to the bank’s rights against petitioner which was estimated to be about dollar_figure on date petitioner and the bankruptcy_estate entered into an agreement whereby petitioner would cancel the four promissory notes included in the whalen i debt and pay mr whalen’s bankruptcy_estate dollar_figure for release of the usury and attorneys’ fee claims according to a joint motion filed with the bankruptcy court for approval of the settlement agreement at the time of the settlement mr whalen had repaid dollar_figure of the dollar_figure that he borrowed from petitioner mr whalen repaid dollar_figure of this amount within a year of filing for bankruptcy petitioner paid the bankruptcy_estate dollar_figure on date to settle the claims for usury and the related attorneys’ fees petitioner paid an additional dollar_figure to the bankruptcy_estate on or before date in connection with the subrogation claim and related attorneys’ fees ii miscellaneous_itemized_deductions petitioners claimed on their schedule a itemized_deductions dollar_figure of miscellaneous_itemized_deductions in the notice_of_deficiency respondent disallowed dollar_figure of the claimed miscellaneous_itemized_deductions respondent did not specify which expenses were included in the dollar_figure deduction that he allowed petitioners deducted a dollar_figure passive_activity_loss on their schedule e supplemental income and loss for which is the maximum amount allowed for passive rental_real_estate_activities under sec_469 and i petitioners claimed dollar_figure of tax preparation expenses and dollar_figure of depreciation expenses in addition petitioners claimed as expenses related to lending activities dollar_figure of dues and subscription expenses dollar_figure of office supplies and postage expenses dollar_figure of telephone expenses dollar_figure of furniture expenses and dollar_figure as expenses_incurred in connection with the settlement of mr whalen’s bankruptcy estate’s subrogation claim petitioners also claimed dollar_figure of automobile expenses related to rental activities iii computational adjustments if we sustain respondent’s adjustments there may be corresponding computational adjustments to petitioner’s social_security income medical_expense_deduction and charitable_contribution_deduction these adjustments will be addressed in a rule computation and need not be discussed in this opinion iv accuracy-related_penalty respondent determined that petitioner was liable for an accuracy-related_penalty of dollar_figure under sec_6662 discussion deductions are a matter of legislative grace and taxpayers bear the burden of proving entitlement to the deductions claimed rule a 290_us_111 petitioners do not allege nor do we find that sec_7491 applies i business worthless_debt petitioners claim that they are entitled to a deduction of dollar_figure for business worthless_debt sec_166 allows a deduction for any business debt that becomes worthless during the taxable_year a nonbusiness_debt of an individual that becomes wholly worthless during the year is not deductible under sec_166 but is instead treated as a short-term_capital_loss sec_166 sec_1_166-5 income_tax regs a business debt is either a debt created or acquired in connection with a trade_or_business of the taxpayer or a debt the loss from the worthlessness of which is incurred in the taxpayer’s trade_or_business sec_166 respondent argues that petitioners are not entitled to a business_bad_debt deduction because they have not shown that a debt was owed the debts became worthless in the debts were business_debts or petitioners are entitled to claim the face value of the promissory notes as a deduction in order to prove that petitioners are entitled to a deduction under sec_166 they must show that the deductions relate to a bona_fide debt which is defined as a debt which arises from a debtor-creditor relationship based upon a valid and enforceable obligation to pay a fixed or determinable sum of money sec_1_166-1 income_tax regs we have found that the murray bettencourt and whalen i debts were valid debts however we find that a debtor-creditor relationship did not exist between petitioner and mr whalen at the time that the whalen ii promissory note was signed there is no evidence that petitioner loaned mr whalen dollar_figure with the intent that mr whalen would repay that amount plus interest the evidence shows that petitioner and mr whalen were in a business relationship in order to make a profit from an investment in hay and petitioner invested money in the business to purchase hay and supplies to be used in that business petitioner intended to earn a profit from sales of hay not from interest on a loan mr whalen signed the promissory note years after the hay had been purchased and destroyed suggesting that mr whalen did not sign the promissory note for the purpose of receiving a loan therefore we find that petitioner is not entitled to a bad_debt deduction for the whalen ii debt we find that the bettencourt debt became worthless in debts are worthless when the taxpayer has no reasonable expectation of repayment 77_tc_582 egan v commissioner tcmemo_2005_234 while mr bettencourt’s debt was not discharged until the fact that this event confirmed the debt’s worthlessness does not mean that the debt became worthless in that year see sec_1_166-2 income_tax regs petitioner credibly testified that it became clear in that mr bettencourt would not be able to repay the loans and respondent has offered no evidence that petitioner has or could have taken deductions for the worthless debts in any other year therefore petitioner has satisfied his burden_of_proof that the bettencourt debt became worthless in however we find that the murray debt became worthless in when it was discharged by the bankruptcy court while petitioner argues that he still believed that he would be able to collect the debt because of assurances from mr murray we do not find this belief to be reasonable because mr murray had no legal_obligation to repay the debt as to the whalen i loan we find that those notes became worthless in when petitioner signed a settlement agreement with mr whalen’s bankruptcy_estate and agreed to cancel the notes considering the bankruptcy estate’s claims against petitioner it was unreasonable for petitioner to believe that he could collect on those debts after that date respondent next argues that the debts were nonbusiness debts because petitioner was not in the trade_or_business of loaning money to individuals or that the debts were otherwise incurred in petitioner’s trade_or_business a taxpayer may deduct bad_debts as business_losses if the taxpayer’s activities in making loans are so extensive as to constitute a business 37_tc_576 31_tc_1280 factors we have considered to determine whether a taxpayer is in the business of lending money include the total number of loans made the time period over which the loans were made the adequacy and nature of the taxpayer’s records the amount of time devoted to the lending activity whether the taxpayer actively sought out lending business whether the taxpayer advertised whether the taxpayer maintained a separate office for the business whether the taxpayer maintained separate books and accounts for the business and tracked profit and loss the taxpayer’s general reputation in the community as a lender and the relationship of the debtors to the taxpayer-lender serot v commissioner tcmemo_1994_532 affd without published opinion 74_f3d_1227 3d cir ruppel v commissioner tcmemo_1987_248 excluding the whalen ii debt petitioner provided evidence of making six loans totaling dollar_figure between and date petitioner also earned nearly dollar_figure of interest from loans made to individuals in however even if these loans were sufficient to indicate that petitioner was in the trade_or_business of making loans these factors alone are not sufficient to support a finding that petitioner was in the business of making loans because the remaining factors weigh against such a finding see scallen v commissioner tcmemo_2002_294 petitioner provided no evidence as to how much time he spent engaged in lending activities petitioner provided no evidence that he actively sought lending business or advertised to the contrary petitioner testified that he met mr murray and mr bettencourt through an automobile business that he was involved in and mr whalen through a real_estate broker petitioner testified that he met the other people to whom he loaned money through business connections unrelated to a lending business therefore petitioner generally did not make loans to people who sought him out for his lending services petitioner provided no evidence that he maintained an office for a lending business or maintained any records for the business other than the promissory notes when asked whether it was common for petitioner to lend money to individuals petitioner replied i’ve lent money to individuals before yes this indicates that petitioner commonly loaned money to individuals he knew through his other business dealings but not that he was actively engaged in the trade_or_business of loaning money therefore we find that petitioners are not entitled to a business worthless_debt deduction under sec_166 however even if petitioner was not in the business of making loans petitioners may be able to treat the bad_debts as short-term_capital_losses respondent argues that petitioner is not entitled to any deductions related to the loans because petitioner has not satisfied his burden of showing how much money petitioner actually loaned or what payments he received from the notes sec_166 sec_1011 petitioner credibly testified that he in fact loaned the amounts shown on the promissory notes petitioner also credibly testified that he received no payments on the bettencourt loan therefore we find that petitioner provided sufficient evidence to prove that petitioners were owed the face value of the bettencourt loan and may treat it as a short-term_capital_loss under sec_166 ii miscellaneous_itemized_deductions sec_162 allows deductions for ordinary and necessary expenses of carrying_on_a_trade_or_business sec_212 allows individual taxpayers to deduct ordinary and necessary expenses paid for the production_or_collection_of_income no deductions are allowed for personal living or family_expenses except as otherwise allowed sec_262 because petitioners deducted a dollar_figure passive_activity_loss for their rental activities the maximum allowed by sec_469 additional deductions attributable to petitioner’s rental activities are not allowed for the year in issue but may be carried over to the next year under sec_469 petitioner claims that all of the miscellaneous_itemized_deductions relate to petitioner’s lending activities except for the deductions for tax preparation and depreciation and the deductions for vehicle expenses which are related to his rental activities in the notice_of_deficiency respondent allowed dollar_figure as a deduction for miscellaneous_itemized_deductions respondent has offered no evidence related to the dollar_figure therefore petitioners are entitled to a deduction of dollar_figure in addition to the deductions for which they have satisfied their burden_of_proof see rule a a tax preparation deduction petitioners claimed dollar_figure for tax preparation expenses as evidence petitioner credibly testified that he paid his accountant dollar_figure and provided a copy of the canceled check we find that petitioners have satisfied this burden_of_proof and are entitled to the deduction b depreciation petitioners claimed dollar_figure in depreciation expenses however petitioners have not provided any evidence to explain or substantiate this deduction therefore petitioners are not entitled to this deduction c dues and subscription expenses petitioners claimed dollar_figure of dues and subscription expenses as business loan expenses petitioners provided no explanation as to how these expenses are connected to petitioner’s lending activities petitioners submitted copies of a number of checks made out to direct tv a travel club and various illegible payees these amounts appear to have been paid for personal expenses and petitioners are therefore not entitled to those deductions see sec_262 d office supplies and postage petitioners claimed dollar_figure of office supply and postage expenses as business loan expenses petitioners provided copies of checks written to various payees such as costco orkin sees candies bank of america and moving companies receipts from fry’s electronics credit card statements and a list of cash expenses however petitioners have not established that these expenses were paid in connection with petitioner’s lending activities instead of personal activities petitioner has not established that he maintained an office for his lending activities however petitioner has shown that he paid substantial office supply and postage expenses some of which are related to his lending activity during therefore under 39_f2d_540 2d cir we estimate that petitioner paid dollar_figure of office supply and postage expenses related to his lending business e telephone expenses petitioners claimed dollar_figure of telephone expenses as business loan expenses as evidence petitioner provided copies of checks made out to various telephone_companies and copies of monthly statements from the telephone_companies sec_262 and b provides that any charge for basic local_telephone_service with respect to the first telephone line provided to any residence of the taxpayer shall be treated as a nondeductible personal_expense petitioners have not established whether any of the telephone expenses relate to the first telephone line at their residence furthermore sec_274 provides that no deduction shall be allowed with respect to any listed_property including cellular telephones and similar telecommunications equipment see sec_280f unless the taxpayer substantiates inter alia the business use of the property petitioners have not provided any evidence that the telephone expenses were paid for a business use therefore petitioners are not entitled to this deduction f automobile expenses petitioners claimed dollar_figure of automobile expenses as business loan expenses as evidence petitioners provided a handwritten log that indicates they paid dollar_figure for bridge tolls and parking dollar_figure for gas and dollar_figure for other automobile expenses and a daily calendar listing mileage driven to rental properties the daily calendar shows that in petitioner traveled big_number miles between his home and his rental properties in sacramento california and big_number miles between his home and watsonville california automobiles are listed_property under sec_280f taxpayers may also use the standard mileage rate to calculate their business_expense mileage deduction if they substantiate the business_purpose of the travel and the amount of mileage sec_1_274-5 income_tax regs in the standard mileage rate wa sec_36 cents per mile for business use revproc_2001_54 sec_5 2001_2_cb_530 there is no indication that expenses listed on the cash expenditure log and receipts represent expenses paid for petitioner’s business activities however the daily calendar lists the dates that petitioner traveled to his rental properties and provides the mileage for each trip petitioner corroborated the information on the calendar by credibly testifying at trial that he drove to his rental properties on the days indicated in the calendar and that the mileage was accurate therefore we find that petitioners are eligible for a deduction of dollar_figure for business mileage related to petitioner’s rental activities however as discussed above petitioner is limited to a loss of dollar_figure from rental activities under sec_469 and petitioner has already been allowed that amount therefore petitioner may not deduct additional mileage in but may carry this deduction forward to the next taxable_year sec_469 g furniture expenses petitioners claimed dollar_figure of furniture expenses as business loan expenses petitioners provided no evidence to substantiate these expenses and have not shown that these expenses are related to petitioner’s loan activity the expenses therefore are not deductible h jeffrey whalen loan expenses petitioners claimed dollar_figure as expenses_incurred in connection with the settlement of the suit with mr whalen’s bankruptcy_estate as business loan expenses as evidence petitioner provided the bankruptcy estate’s cash receipts and disbursements record indicating a receipt from petitioner of dollar_figure on date under the label payment judgment and a receipt from petitioner of dollar_figure on date under the label claim a letter from the attorneys for the bankruptcy_estate confirming receipt of dollar_figure on or about date and dollar_figure on or about date for an award of attorney’s fees under the settlement on the subrogation claim and a copy of a check dated date for dollar_figure made out to svnb petitioner testified that the dollar_figure claimed includes the dollar_figure check paid to svnb and legal fees because petitioner paid dollar_figure in petitioner may not deduct that amount in we find that petitioner has satisfied his burden of proving that he paid dollar_figure in legal fees related to his hay investment in and may deduct that amount on his schedule a however petitioners have not accounted for the remaining dollar_figure or provided sufficient evidence to prove that it was paid in and therefore they may not deduct that amount iii accuracy-related_penalty respondent determined that petitioners are liable for an accuracy-related_penalty under sec_6662 sec_6662 and b and provides a 20-percent penalty on the portion of the underpayment_of_tax attributable to a substantial_understatement_of_income_tax negligence or disregard of rules and regulations sec_7491 places the burden of production on the commissioner to present sufficient evidence that the imposition of a particular addition_to_tax is appropriate 116_tc_438 once the commissioner meets his burden of production the burden_of_proof shifts to the taxpayer to provide evidence sufficient to negate the appropriateness of the penalty id negligence is defined as any failure to make a reasonable attempt to comply with the provisions of this title and disregard includes any careless reckless or intentional disregard sec_6662 there is a substantial_understatement of an individual’s income_tax if the amount of the understatement of the taxable_year exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 the amount of the understatement may be reduced in some circumstances if there is substantial_authority for the treatment of the item or if the taxpayer discloses the facts affecting the treatment and it has a reasonable basis sec_6662 the penalty does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion sec_6664 we find that regardless of whether respondent has satisfied his burden of production the penalty does not apply petitioner made a sufficient amount of loans to individuals that a reasonable person could believe he was in the business of making loans and we find that petitioner’s belief that he was in such a business although erroneous was made in good_faith furthermore petitioners maintained many records of their itemized_deductions while their records were insufficient to substantiate many of their claimed deductions they made a reasonable effort and acted in good_faith in making their claims therefore the court is satisfied that the sec_6662 accuracy-related_penalty should not be imposed to reflect the foregoing decision will be entered under rule
